



Exhibit 10.58


ADVANCE AUTO PARTS, INC.
2015 PERFORMANCE-BASED SARS AWARD AGREEMENT
(STOCK SETTLED)


Award Date
Performance-based SARs (at Target Level)
Grant Price
Expiration Date
Grant Date
##
Grant Price
Grant Date + 7 Years



THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to


Name


(“Participant”) Stock Appreciation Rights (the “SARs”) with respect to the
number of Shares of Advance Auto Parts, Inc. Common Stock, $.0001 par value per
share (“Common Stock”), indicated above in the box labeled “Performance-based
SARs (at Target Level)” (the “Target Award”). The initial fair market value of
each underlying Share is indicated above in the box labeled “Grant Price.” The
SARs that this Certificate represents shall vest and become exercisable in
accordance with Sections 1 and 2 below, and upon vesting shall be fully
exercisable until the Expiration Date except as otherwise provided in Section 2
below. This Award is subject to the terms and conditions set forth below and in
the Advance Auto Parts, Inc. 2014 Long-Term Incentive Plan (the “Plan”). A copy
of the Plan is available on the Company’s Intranet site or upon request. In the
event of any conflict between the terms of the Plan and this Award, the terms of
the Plan shall govern. Any terms not defined herein shall have the meaning set
forth in the Plan.


* * * * *


1. Vesting. Subject to the remaining provisions of this Award:


Performance-based SARs may vest, in an amount up to your maximum vesting
schedule (defined below) on the Performance Vesting Date11 For purposes of this
Agreement, “Performance Vesting Date” shall mean March 1, 2018 for awards with
an Award Date on or before March 1, 2015. For awards with a later Award Date,
Performance Vesting Date shall mean the third anniversary of the Award Date. ,
subject to your continued employment or other association the Company to that
date and except as otherwise provided in Section 2 below. The precise amount in
which you may vest will be determined in accordance with the following rules,
subject to certification by the Committee of the Company’s average annual
comparable store sales growth and cumulative Operating Income over the 2015
through 2017 fiscal years (the “Performance Period”):


(a) 50% of the performance-based SARs will vest based upon the Company’s
Cumulative Operating Income results (as expressed in dollars) during the
Performance Period against the Company’s business plan, according to the
schedule established by the Committee as shown in Exhibit 1 to this Agreement.
Payout based on performance results between the threshold and maximum
performance levels will be interpolated.


(b) 50% of the performance-based SARs will vest based upon the Company’s average
annual comparable store sales growth over the Performance Period, calculated in
a manner consistent with the Company’s current comparable store sales policy,
according to the schedule established by the Committee as shown in Exhibit 1 to
this Agreement. Payout based on performance results between threshold and
maximum levels will be interpolated.


With respect to the calculation of Operating Income, the Committee may make
adjustments to exclude the impact of charges for restructurings, discontinued
operations, extraordinary items, and/or the cumulative effects of accounting
changes, each as defined by generally accepted accounting principles and as
identified in the Company’s financial statements, notes to the financial
statements or management’s discussion and analysis, and any other unusual or
non-recurring items as identified in the Company’s financial statements, notes
to the financial statements, management’s discussion and analysis or earnings
releases.     
Your “Maximum Performance-based SARs” is 200% of the number of SARs indicated
above in the box labeled “Performance-based SARs (at Target Level).”





--------------------------------------------------------------------------------





2. SARs Duration and Exercise.


(a) Subject to the following, these SARs shall expire on the Expiration Date.
However, if your employment or other association with the Company and its
Affiliates ends before that date, these SARs shall expire on the earlier of the
Expiration Date or the date specified in whichever of the following applies:


(i) If your employment or other association is terminated on account of
Retirement, your Performance-based SARs will expire ninety (90) days after the
date on which all of your SARs are exercisable. If all of your SARs are
exercisable as of the date of your Retirement, your SARs will expire ninety (90)
days after the date your employment or other association ends on account of
Retirement. For all purposes of this Award, “on account of Retirement” means,
except in the event of termination of employment or other service to the Company
for cause as provided in Section 2(a)(v) below, termination of employment or
other association following the attainment of at least 55 years of age and at
least 10 years of service, of which the last three must be consecutive years of
service with the Company, provided further that if you came to be employed by
the Company in conjunction with or as a result of a merger with or acquisition
by the Company, the last three consecutive years of service must occur following
the effective date of such merger or acquisition. If, after termination of your
employment or other association on account of Retirement and prior to
Performance Vesting Date, you are employed by a competitor of the Company,
defined for these purposes as AutoZone Inc., O'Reilly Automotive Inc., Pep Boys,
Genuine Parts Company and/or NAPA Auto Parts, Fisher Auto Parts or Parts Depot
Inc. (or any successor to any of these companies), all future vesting rights for
SARs that have not yet vested as of the date of the commencement of such
employment shall be immediately and irrevocably forfeited.


(ii) If the termination of your employment or other association is on account of
Disability, then your Performance-based SARs will expire ninety (90) days after
the date on which all of your SARs are exercisable. If all of your SARs are
exercisable as of the date of the termination of your employment or other
association on account of Disability, your SARs will expire ninety (90) days
after the date your employment or other association ends. For all purposes of
this Award, “Disability” shall have the same meaning as that term is defined in
your employment agreement with the Company in effect as of the date of this
Award Agreement.


(iii) If the termination of your employment or other association is on account
of Death, or you die within ninety (90) days of the termination of your
employment or other association (other than when terminated for cause), then
your Performance-based SARs will expire on the date that is the later of twelve
(12) months after your Death or ninety (90) days after the date on which all of
your SARs are exercisable.


(iv) If your employment or other association is terminated prior to the
Performance Vesting Date on account of your Retirement, Disability or Death,
your Performance-based SARs will vest on Performance Vesting Date, in an amount
based on the Company’s performance during the entire Performance Period, on a
pro-rata basis for the time that you were employed during the Performance
Period. Your Performance-based SARs will expire ninety (90) days after the
Performance Vesting Date, except for termination of employment on account of
Death, which will be the later of twelve (12) months after the date of your
Death or ninety (90) days after the Performance Vesting Date. The pro rata
amount will be determined by multiplying the number of Performance-based SARs
that you would have received if you had been employed by the Company on the
Performance Vesting Date, by a fraction whose numerator is the number of
completed months that you were employed during the performance period and whose
denominator is 36.


(v) If the termination of your employment or other association is for cause, as
determined in your employment agreement, all of your Performance-based SARs (at
Target Level or otherwise), will expire on the date your employment or other
association ends.


(vi) If your employment or other association is terminated prior to the
Performance Vesting Date by the Company other than for Due Cause, or by you for
Good Reason, as those terms are defined in your Employment Agreement, your
Performance-based SARs will vest immediately as of the date of the termination
of your employment or other association on a pro-rata basis based on the
Company’s performance for the time that you were employed during the performance
period measured as of the most recently completed fiscal quarter and will expire
ninety (90) days after your employment or other association ends. The pro rata
factor will be determined by a fraction whose numerator is the number of
completed months that you were employed during the performance period and whose
denominator is 36.







--------------------------------------------------------------------------------





(vii) In all other cases, all of your Performance-based SARs (at Target Level or
otherwise), will expire on the date your employment or other association ends,
and all of your SARs which have vested on or before the date your employment or
other association ends will expire ninety (90) days after your employment or
other association ends.


(b) Upon a Change in Control the Company will determine the pro rata portion of
your Performance-based SARs based on the Company’s performance during the
performance period preceding the Change of Control measured as of the Company’s
most recently completed fiscal quarter prior to the Change in Control event. 
The pro rata portion of your Performance-based SARs will continue to vest and
become exercisable on the Performance Vesting Date.  The pro rata portion of
your Performance-based SARs as determined pursuant to this Section 2 will
immediately become exercisable (i) upon the Change in Control in the event that
the successor organization does not assume, convert, or replace the awards; or
(ii) upon termination of your employment or other association in the event the
successor organization assumes, converts or replaces the awards, and your
employment or other association is terminated other than for cause within 24
months following the Change in Control.   Your SARs will expire ninety (90) days
after the occurrence of the events described in subsections (b) (i) or (ii) of
this Section 2.


(c) If within four months following the effective date of this Award you are
determined to have unacceptable job performance based upon your performance
evaluation for the fiscal year in which this Award was granted, the Company’s
Chief Executive Officer and Senior Vice President who is responsible for Rewards
may cancel this Award in its entirety.


(d) No shares of Common Stock shall be issued to you prior to the date on which
the SARs are exercised in accordance with this Section 2. Upon exercise of the
SARs, you shall be entitled to receive a number of Issued Shares for each share
with respect to which the Stock Appreciation Rights are exercised equal to (i)
the excess of the Fair Market Value of one share on the date of exercise over
the Grant Price, divided by (ii) the Fair Market Value of one share on the date
of exercise. The Issued Shares shall be issued in book-entry form, registered in
your name or in the name of your legal representatives, beneficiaries or heirs,
as the case may be. The Company will not deliver any fractional share of Common
Stock but will pay, in lieu thereof, cash equal to the Fair Market Value of such
fractional share.


(e) Except as otherwise provided in this Section 2, during any period that any
of these SARs remain outstanding after your employment or other association with
the Company and its Affiliates ends, you may exercise them only to the extent
they were exercisable immediately prior to the end of your employment or other
association. In no event may any of these SARs be exercised after they expire as
determined in accordance with Section 2.


(f) At any time you may exercise these SARs by delivery to the Company (the date
such delivery occurs is hereinafter referred to as the “Exercise Date”) of a
notice which shall state that you elect to exercise the SARs as to the number of
shares specified in the notice as of the date specified in the notice. Such
notice should be made to the stock administrator at the Company headquarters or
its designee. All notices will be acknowledged and validated by the Company or
its designee prior to actual exercise of a SAR.


Notwithstanding any contrary provision of this Award, as to any SARs which have
not then become exercisable, the Company may cancel these SARs at any time and
without prior notice, and as to SARs which are then exercisable the Company may
cancel these SARs at any time on ninety (90) days prior notice to you, in
response to actions taken by you that could be considered detrimental to the
Company or any of its Affiliates. Whether any of your actions could be
considered detrimental will be determined by the Compensation Committee of the
Board of Directors (the “Committee”) consistent with the definition of Cause as
defined in your employment agreement.


3. Transfer of SARs. You may not transfer any or all of these SARs except by
will or the laws of descent and distribution, and, during your lifetime, only
you (or in the event of your Disability, your legal guardian or representative)
may exercise these SARs. Any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of the SARs granted by this Award in contravention
of this Award or the Plan shall be void.


4. No Rights as a Stockholder. You shall have no rights as a stockholder of any
Common Stock covered by these SARs until the Exercise Date and entry evidencing
such ownership is made in the stock transfer books of the Company. Except as may
be provided under Section 8 of the Plan, the Company will make no adjustment for
dividends (ordinary or extraordinary and whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the Exercise Date.


5. Notices. Except as otherwise provided herein, all notices, requests, demands
and other communications under this Award shall be in writing, and if by
telecopy, shall be deemed to have been validly served, given or delivered when
sent, or if by





--------------------------------------------------------------------------------





personal delivery or messenger or courier service, shall be deemed to have been
validly served, given or delivered upon actual delivery (but in no event may
notice be given by deposit in the United States mail), at the following
addresses, telephone and facsimile numbers (or such other address(es), telephone
and facsimile numbers a party may designate for itself by like notice):


If to the Company: Advance Auto Parts, Inc. located at 5008 Airport Road,
Roanoke, Virginia, 24012, Attention: General Counsel or by telephone at (540)
561-3225 or telecopy at (540) 561-1448;


With copy to: Advance Auto Parts, Inc. located at 5008 Airport Road, Roanoke,
Virginia, 24012, Attention: Vice President, Rewards and HR Services or by
telephone at (540) 561-6818 or telecopy at (540) 561-6998;


If to you, the Participant, to your home address on record at Advance Auto Parts
or your business address at Advance Auto Parts.


6. Income Tax Matters. The Company makes no representation or warranty as to the
tax treatment of your receipt or exercise of these SARs or upon your sale or
other disposition of the shares acquired through the exercise of the SARs. You
should rely on your own tax advisors for such advice. In order to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal
or state payroll, withholding, income or other taxes, which are your sole and
absolute responsibility, are withheld or collected from you at the time of your
exercise of the SARs. The Company will inform you of alternative methods to
settle any applicable taxes due prior to the first vesting date of your Award.


7. Miscellaneous.


(a) This Award is made under the provisions of the Plan and shall be interpreted
in a manner consistent with it. To the extent that any provision in this Award
is inconsistent with the Plan, the provisions of the Plan shall control. The
interpretation of the Committee of any provision of the Plan, the SARs or this
Award, and any determination with respect thereto or hereto by the Committee,
shall be binding on all parties.


(b) Nothing contained in this Agreement shall confer, intend to confer or imply
any rights to an employment relationship or rights to a continued employment
relationship with the Company or any Affiliate in your favor or limit the
ability of the Company or an Affiliate, as the case may be, to terminate, with
or without cause, in its sole and absolute discretion, your employment
relationship with the Company or such Affiliate, subject to the terms of any
written employment agreement to which you are a party.


(c) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured creditor of the Company or any Affiliate.


(d) The Company shall not be required to deliver any shares of Common Stock upon
exercise of any Stock Appreciation Rights until the requirements of any federal
or state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.


(e) An original record of this Award and all the terms hereof executed by the
Company is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.


(f) If any provision in this Agreement is determined to be invalid, void or
unenforceable by the decision of any court of competent jurisdiction, which
determination is not appealed or appealable for any reason whatsoever, the
provision in question shall not be deemed to affect or impair the validity or
enforceability of any other provision of this Agreement and such invalid or
unenforceable provision or portion thereof shall be severed from the remainder
of this Agreement.


(g) This Award is intended to be consistent with your employment agreement with
the Company in effect on the date first written above. To the extent that any
provision of this Award Agreement is inconsistent with the terms of your
employment agreement with the Company in effect as of the date first written
above, the provisions of this Award Agreement shall control with respect to this
Award.







--------------------------------------------------------------------------------





In Witness Whereof, this Award has been executed by the Company as of the date
first above written.


ADVANCE AUTO PARTS, INC.




By: _____________________________________________
Mike Norona, EVP, Chief Financial Officer




Accepted and agreed, including specifically but without limitation as to the
treatment of this Award in accordance with the terms of the Plan and this Award
notwithstanding any terms of an Employment/ Loyalty Agreement between the
Company and the undersigned to the contrary:












By: _____________________________________________    
_____________________________________________    
Electronic Signature                 Acceptance Date







